           Case 1:20-cr-00543-GHW Document 32 Filed 04/01/21 Page 1 of 1


                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
 ------------------------------------------------------------- X           DOC #:
                                                               :           DATE FILED: 4/1/21
 UNITED STATES OF AMERICA                                      :
                                                               :
                                                               :
                              -v-                              :
                                                               :             1:20-cr-543-GHW
 WAYNE J. MORGAN and                                           :
 WARREN M. WILDER,                                             :                ORDER
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On March 28, 2021, Defendant Warren M. Wilder submitted an application for pretrial

release or for a bail review hearing. The application was submitted to the Court by email. The

Court will conduct a bail review hearing on April 8, 2021 during the scheduled pre-trial conference

in this matter, which the Court understands to be the earliest date on which Mr. Wilder can be

produced given the timing of the application. To the extent that the United States wishes to submit

a written response to Mr. Wilder’s application, it must be filed no later than April 6, 2021.

         The defendant has not presented adequate justification for the Court to permit the

submission of the defendant’s application under seal in its entirety given the presumption of public

access to judicial documents. Portions of the application may properly be redacted given the nature

of the information described in it. The defendant is directed to file the application on ECF with any

proposed redactions no later than April 5, 2021.

         SO ORDERED.

Dated: April 1, 2021
New York, New York
                                                                   __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
